Title: From Benjamin Franklin to John Barry, 24 January 1782
From: Franklin, Benjamin
To: Barry, John


Sir,
Passy, Jan. 24. 1782.
I received your Letter of the 17th. with Pleasure; as it inform’d me of your safe Arrival at Fort Louis. I shall see the Marquis de la Fayette to day, & we will try what can be done towards getting you some French Sailors; but I doubt they are too much wanted to be spared to us. You will find however a Number of Americans at L’Orient who have lately escaped or been exchanged from the Prisons of England. Your Desire of redeeming more of them is noble, and I hartily wish you Success in it. Mr. Barclay, the Consul, to whom you should apply in case of wanting any thing for your Ship, is now in Holland; but I expect him in a few Days. Let me know if, when you return to America, you can take any of the Congress Goods which he will have to send. With great Esteem, I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin
Capt. Barry
 
Addressed: A Monsieur / Monsieur Le Capitaine Barry / au fort Louis / à L’Orient
Endorsed: His Excellency Benja. Franklin Esqr. Plenipotentiary at the Court of Versails Pre Pare
Notations in different hands: His Excelly. Benjn. Franklin Esqr. Pleni. at the Court of Verseles / From Benja. Franklin Esqr. 24 Jany— 1782
